DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 21-29 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a clip applier tool comprising a housing having an interface including a plurality of rotatable inputs for attachment to the robotic surgical system; a firing drive is configured to advance a clip from a firing chamber to a crimping chamber or a stacked position to a forming position, wherein the firing drive is operably coupled to a rotatable input of the plurality of rotatable inputs that includes the combination of recited limitations in claims 21, 24, and 27.
Previously cited prior art reference Parihar discloses the invention as substantially detailed in claims 21, 24, and 27, see non-final rejection mailed 03/04/21. However, applicant’s arguments overcame examiners assertion that claims 21-23 and 27-29 are not entitled to the priority dates of the prior-filed applications No’s 15/059,439 and 13/536,386. Applicant’s arguments overcame the assertion because the instant application incorporates prior-filed application 13/536,323 in its entirety which discloses an input portion (Fig. 5) that is similar to an input portion (Fig. 28) disclosed in the instant application. Furthermore, prior-filed application 13/536,323 divulges a housing comprising an interface with four rotatable bodies (320; Fig. 8). Hence, a person of ordinary skill in the art would be able to make the logical leap that the two input portions are the same in both applications, and therefore the instant application is enabled as to having four inputs. 
Additionally, the instant application claims both prior-filed application’s 15/059,439 and 13/536,386 as continuations of the instant application. Prior-filed application 15/059,439, at the bottom of pg. 5 in the specification, incorporates prior-filed application 13/536,323 in its entirety which again enabled as to having four inputs, and as a result, entitled to the priority dates, 03/03/16 and 06/28/12, of the prior-filed applications 15/059,439 and 13/536,386, respectively. 
Prior art reference Shelton discloses (Figs. 58-59 & 71) clip applier tool [i.e. the end effector can be a clip applier (Par. 0452)] comprising a housing (11301) having an interface (11230) including a plurality of rotatable inputs (11250) for attachment to the robotic surgical system (Par. 0292); a shaft (12009); an end effector (12012); an articulation joint (12011); and an articulation drive (12007; Par. 0302). However, Shelton fails to disclose details of the clip applier such as crimping chamber, firing chamber, replaceable clip magazine, a firing drive, and further detail a firing drive is configured to advance a clip from a firing chamber to a crimping chamber or a stacked position to a forming position, wherein the firing drive is operably coupled to a rotatable input of the plurality of rotatable inputs.
Prior art reference Blake discloses a clip applier tool comprising a crimping chamber, firing chamber, replaceable clip magazine, a firing drive (Fig. 11), and that the clip applier can interface with a surgical robot (Par. 0013). However, Whitfield fails to detail a firing drive is configured to advance a clip from a firing chamber to a crimping chamber or a stacked position to a forming position, wherein the firing drive is operably coupled to a rotatable input of the plurality of rotatable inputs.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight Furthermore a teaching reference with this missing limitation could not be found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.U.I/Examiner, Art Unit 3771                                                                                                                                                                                                        /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771